DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 12/9/2020, claims 1 – 4, 6, 7, and 16 – 28 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 1, 2, 16, and 17 are amended and pending examination.
Acknowledgement is made claims 5 and 8 – 15 are cancelled and not presently pending examination.
Acknowledgement is made claims 21 – 28 are new and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 14 of Remarks dated 12/9/2020, wherein Applicant alleges claim 1 is not directed to an abstract idea and further provide a practical application of any abstract idea, have been fully considered and found persuasive. Claim 1 has been amended to recite, in part, “preventing, by the computing device, a second smart device of the plurality of smart devices from using the knowledge corpus from recognition that the position of the second smart device has changed and is no longer in a same position”, which is at least a practical application to any abstract idea comprised in claim 1. Further, claim 1 as a whole and as amended, does not recite an abstract idea of the grouping consisting of a fundamental economic principal or practice, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people. As such the rejection of the claims under 35 U.S.C. §101 is withdrawn herein.
Applicant’s arguments, found on pages 12 – 14 of Remarks dated 12/9/2020, wherein Applicant alleges the prior art fails to teach claim 1 as amended, have been fully considered and found persuasive. preventing, by the computing device, a second smart device of the plurality of smart devices from using the knowledge corpus from recognition that the position of the second smart device has changed and is no longer in a same position”, which is not taught or disclosed by the prior art of record. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Allowable Subject Matter
Dependent claim 21 is objected to as comprising allowable subject matter but depending from a rejected claim. Dependent claim 21 depends from claim 21 which stands rejected herein under 35 U.S.C> §103. If rewritten to include the subject matter of claim 21, independent claim 1 would be allowable over the prior art. Dependent claims 22 – 26 depend from parent claim 21 and are objected to under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 3, 6, and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Mai (US 2020/0052925 A1) in view of Raschke et al. (US 2012/0303837 A1), hereinafter “Raschke”, and further in view of Suzuki (US 2016/0269405 A1) and Wang (US 2020/0162287 A1).
Regarding claim 1, Mai teaches a method comprising:
remote server), the steps to perform the activity (determining “If This Then That” (IFTTT) rules to control smart devices to perform useful functions (Mai Paragraphs [0020] and [0013])) using a knowledge corpus (remote server receives sensor and appliance data and determines and stores IFTTT rules (Mai Paragraph [0020])); and 
sending, by the computing device, the steps to the first smart device (transmitting commands to appliances to act when an IFTTT rule is triggered (Mai Paragraph [0020]) implementing an action by sending a command to an API of a particular smart appliance to directly or indirectly control said appliance (Mai Paragraphs [0049] and [0051])).  
Where Mai teaches received commands for steps to perform an activity by a first smart device from a computing device (Mai Paragraphs [0020] and [0027 – 0036]), Mai fails to teach receiving a request for commands, translating the commands into a format that is compatible with the first device and sending the translated commands. Where Mai teaches of the plurality of smart devices being in a closed social network group (smart appliances are part of a single household (Mai Paragraphs [0013 – 0014])), Mai further fails to teach preventing a second device of the plurality of devices from using the stored data from recognition that a position of the second device has changed and is no longer in a same position, and in response to determining that the first device did not perform the steps, removing the first device from the closed social network group.
However, in analogous art, Raschke teaches receiving a request for commands (application 120 makes a request to the server 113 for control operations to be performed (Raschke Paragraph [0084]) wherein application is hosted natively on a computer (Raschke Paragraph [0080])) and translating the commands into a format that is compatible with the first device and sending the translated commands (system 200 instructions devices in the network to perform specific actions, comprising translating the action requests to each device based upon the devices capabilities (instruct lights to dim, thermostat to change degrees, etc…) and converting these actions and protocols into those that the receiving device understands (Raschke Paragraph [0236])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Raschke related to translating commands based upon a device’s capabilities and apply them to the teachings of Mai for the purpose of providing actions to a device that it is capable of understanding. One would be motivated as such as different devices operate with different capabilities and protocols and converting specific actions and protocols allows third parties to develop applications for a group of different devices operating in a domain (Raschke Paragraph [0236]).
Mai and Raschke fail to teach preventing a smart device of a plurality of devices from using the stored data from recognition that a position of the second device has changed and is no longer in a same position and in response to determining that the first smart device did not perform the steps, removing the first smart device from the closed social network group.
However, in analogous art, Suzuki teaches preventing a smart device of a plurality of devices from using the stored data from recognition that a position of the second device has changed and is no longer in a same position (when a smart device 11 has exited a local area network region, adding the smart device to an access denial list to prohibit the smart device from accessing an intermediary device (Suzuki Paragraphs [0084 – 0087]) wherein the intermediary device provides access setting data to devices within the LAN (Suzuki Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Suzuki related to blocking access to a LAN for devices which leave the LAN and apply them to the teachings of Mai and Raschke for the purpose of restricting (Suzuki Paragraphs [0081 – 0082]).
Mai, Raschke, and Suzuki fail to teach in response to determining that the first smart device did not perform the steps, removing the first smart device from the closed social network group.
However, in analogous art, Wang teaches in response to determining that the first smart device did not perform the steps, removing the first smart device from the closed social network group (removing a smart devices from a home network when it fails (Wang Paragraph [0083]) wherein a mart device may be controlled by a management platform through sent/received instructions (Wang Paragraph [0050])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Wang related to disconnecting failed devices from a network and apply them to the teachings of Mai, Raschke, and Suzuki for the purpose of maintaining only operable devices in a home network. One would be motivated as such as this prevents judgment errors due to failure of a target smart home device (Wang Paragraph [0083]).

Regarding claim 2, Mai, Raschke, Suzuki and Wang teach the method according to claim 1, further comprising: 
receiving, by the computing device, activity logs from the plurality of smart devices including the first smart device in the closed social network group (collecting appliance and sensor data by the server in the cloud (Mai Paragraph [0020]) wherein the data comprises actions performed by a user utilizing the smart devices (Mai Paragraph [0018]) disregarding activity of guests from a family setting (closed social network group) (Mai Paragraph [0042])); 
analyzing, by the computing device, the activity logs (making determinations regarding the sensor data and establishing rules based upon the data (Mai Paragraph [0020])); and
generating, by the computing device, the knowledge corpus based on the analyzing of the activity logs (storing the determined IFTTT rules (Mai Paragraph [0020])).  

Regarding claim 3, Mai, Raschke, Suzuki and Wang teach the method according to claim 2, wherein the activity logs include photographs of an area of action and information about an activity sequence (sensors capture data regarding a human’s interaction with a smart appliance (Mai Paragraph [0018]) photo sensors capture light and darkness (Mai Paragraph [0015])).  

Regarding claim 6, Mai, Raschke, Suzuki and Wang teach the method according to claim 1, wherein the translating the steps into the format that is compatible with the first smart device comprises: 
retrieving, by the computing device, information about features of the first smart device from the knowledge corpus (system downloads all appropriate information/drivers for the system for controlling the domain (Raschke Paragraph [0084]) local configuration information comprises all current device and domain information (Raschke Paragraph [0082] and [0113])); 
determining a device communicates in a second protocol compared to the first protocol, and translating the communication protocol to communicate with the device/device driver (Raschke Paragraphs [0109 – 0110])); and 
modifying, by the computing device, the steps for compatibility with the first smart device (enabling the action for performance by matching the first protocol and the second protocol, wherein the action is implemented and directed to be performed by the corresponding device driver (Raschke Paragraphs [0110 – 0111]) actions may be translated into protocols and actions that the receiving device understands (Raschke Paragraph [0236]) inherits motivation to combine from respective parent claim.).  

Regarding claim 7, Mai, Raschke, Suzuki and Wang teach the method according to claim 6, further comprising the computing device translating the modified steps into a language or data format that is determined to be compatible with the first smart device (enabling the action for performance by matching the first protocol and the second protocol, wherein the action is implemented and directed to be performed by the corresponding device driver (Raschke Paragraphs [0110 – 0111]) actions may be translated into protocols and actions that the receiving device understands (Raschke Paragraph [0236]) inherits motivation to combine from respective parent claim.).  

Claims 16 – 18 are rejected under 35 U.S.C. §103 as being unpatentable over Mai in view of Raschke and further in view of Suzuki.
Mai teaches a system comprising: 
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (Mai Paragraphs [0062 – 0063]); 
program instructions configured to the steps to perform the activity (determining “If This Then That” (IFTTT) rules to control smart devices to perform useful functions (Mai Paragraphs [0020] and [0013])) using a knowledge corpus (remote server receives sensor and appliance data and determines and stores IFTTT rules (Mai Paragraph [0020])); and 
program instructions configured send the translated steps to the first smart device (transmitting commands to appliances to act when an IFTTT rule is triggered (Mai Paragraph [0020]) implementing an action by sending a command to an API of a particular smart appliance to directly or indirectly control said appliance (Mai Paragraphs [0049] and [0051])), P201708443US0134 of 36wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (Mai Paragraphs [0062 – 0063]).  
Where Mai teaches received commands for steps to perform an activity by a first smart device from a computing device (Mai Paragraphs [0020] and [0027 – 0036]), Mai fails to teach receiving a request for commands, translating the commands into a format that is compatible with the first device and sending the translated commands. Mai further fails to teach preventing a different smart device of the plurality of devices from using the stored data from recognition that a position of the different smart devices has changed.
However, in analogous art, Raschke teaches receiving a request for commands (application 120 makes a request to the server 113 for control operations to be performed (Raschke Paragraph [0084]) wherein application is hosted natively on a computer (Raschke Paragraph [0080])), translating the system 200 instructions devices in the network to perform specific actions, comprising translating the action requests to each device based upon the devices capabilities (instruct lights to dim, thermostat to change degrees, etc…) and converting these actions and protocols into those that the receiving device understands (Raschke Paragraph [0236])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Raschke related to translating commands based upon a device’s capabilities and apply them to the known device of Mai for the purpose of yielding the predictable result of providing actions to a device that it is capable of understanding. One would be motivated as such as different devices operate with different capabilities and protocols and converting specific actions and protocols allows third parties to develop applications for a group of different devices operating in a domain (Raschke Paragraph [0236]).
Mai and Raschke fail to teach preventing a different smart device of the plurality of devices from using the stored data from recognition that a position of the different smart devices has changed.
However, in analogous art, Suzuki teaches preventing a different smart device of the plurality of devices from using the stored data from recognition that a position of the different smart devices has changed (when a smart device 11 has exited a local area network region, adding the smart device to an access denial list to prohibit the smart device from accessing an intermediary device (Suzuki Paragraphs [0084 – 0087]) wherein the intermediary device provides access setting data to devices within the LAN (Suzuki Paragraph [0047])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Suzuki related to blocking access to a LAN for devices Mai and Raschke for the purpose of restricting a smart device from accessing a local network when the device is not locally present. One would be motivated as such as this cures the problem of allowing a device to access a secure area (such as a conference room) which it has accessed previously but is no longer desired to have access to (Suzuki Paragraphs [0081 – 0082]).
  
Regarding claim 17, Mai, Raschke, and Suzuki teach the system according to claim 16, further comprising: 
program instructions configured to receive activity logs from the plurality of smart devices including the first smart device in a closed social network group (collecting appliance and sensor data by the server in the cloud (Mai Paragraph [0020]) wherein the data comprises actions performed by a user utilizing the smart devices (Mai Paragraph [0018]) disregarding activity of guests from a family setting (closed social network group) (Mai Paragraph [0042])); 
program instructions configured to analyze the activity logs(making determinations regarding the sensor data and establishing rules based upon the data (Mai Paragraph [0020])); and
program instructions configured to generate the knowledge corpus based on the analyzing of the activity logs (storing the determined IFTTT rules (Mai Paragraph [0020])).  

Regarding claim 18, Mai, Raschke, and Suzuki teach the system according to claim 17, wherein the activity logs include photographs of an area of action and information about an activity sequence sensors capture data regarding a human’s interaction with a smart appliance (Mai Paragraph [0018]) photo sensors capture light and darkness (Mai Paragraph [0015])).  

Claims 4 is rejected under 35 U.S.C. §103 as being unpatentable over Mai in view of Raschke, Suzuki, and Wang and further in view of Ballew et al. (US 2005/0235092 A1), hereinafter “Ballew”.
Regarding claim 4, where Mai, Raschke, Suzuki, and Wang teach the method according to claim 1, further comprising: P201708443US0131 of 36receiving, by the computing device, an activity log from the first smart device and wherein translated steps are a device job (collecting appliance and sensor data by the server in the cloud (Mai Paragraph [0020]) wherein the data comprises actions performed by a user utilizing the smart devices (Mai Paragraph [0018]) system 200 instructions devices in the network to perform specific actions, comprising translating the action requests to each device based upon the devices capabilities (instruct lights to dim, thermostat to change degrees, etc…) and converting these actions and protocols into those that the receiving device understands (Raschke Paragraph [0236]) inherits motivation to combine from respective parent claim.), Mai, Raschke, Suzuki, and Wang fail to teach determining whether or not the first smart device performed a job.  
However, in analogous art, Ballew teaches determining whether or not the first smart device performed a job (cluster management engine 130 determines that node 115 has failed by failing to communicate a heartbeat message (Ballew Paragraph [0078])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Ballew related to identifying failed nodes and apply them to the known device of Mai, Raschke, Suzuki, and Wang for the purpose of monitoring node (Ballew Paragraph [0078]). One would be motivated as such as maintaining node status allows one to group nodes by status and follow job information (Ballew Paragraph [0048]).

Claims 19, 27, and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Mai in view of Raschke and Suzuki and further in view of Ballew.
Regarding claim 19, where Mai, Raschke, and Suzuki teach the system according to claim 16, further comprising: program instructions to receive an activity log from the first smart device and wherein translated steps are a device job (collecting appliance and sensor data by the server in the cloud (Mai Paragraph [0020]) wherein the data comprises actions performed by a user utilizing the smart devices (Mai Paragraph [0018]) system 200 instructions devices in the network to perform specific actions, comprising translating the action requests to each device based upon the devices capabilities (instruct lights to dim, thermostat to change degrees, etc…) and converting these actions and protocols into those that the receiving device understands (Raschke Paragraph [0236]) inherits motivation to combine from respective parent claim.), Mai, Raschke, and Suzuki fail to teach determining whether or not the first smart device performed a job.  
However, in analogous art, Ballew teaches determining whether or not the first smart device performed a job (cluster management engine 130 determines that node 115 has failed by failing to communicate a heartbeat message (Ballew Paragraph [0078])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Ballew related to identifying failed nodes and apply them to the known device of Mai, Raschke, and Suzuki for the purpose of monitoring node status (Ballew Paragraph [0078]). One would be motivated as such as maintaining node status allows one to group nodes by status and follow job information (Ballew Paragraph [0048]).

Regarding claim 27, Mai, Raschke, Suzuki, and Ballew teach the system according to claim 19, further comprising program instructions configured to identify a deviation from an expected pattern of usage from the first smart device for execution behavior of the first smart device (determining an undesirable action occurring in relation to specific devices (window, lights, and air conditioning devices) (Mai Paragraph [0049])).  

Regarding claim 28, Mai, Raschke, Suzuki, and Ballew teach the system according to claim 27, further comprising program instructions configured to determine the first smart device needs an update based on the execution behavior (implementing the anticipated action by confirmation only includes instructing the device to change specific environment settings (Mai Paragraphs [0049 – 0051])).

Claim 20 is rejected under 35 U.S.C. §103 as being unpatentable over Mai in view of Raschke, Suzuki, and Ballew and further in view of Wang.
Regarding claim 20, where Mai, Raschke, Suzuki, and Ballew teach the system according to claim 19, Mai, Raschke, Suzuki, and Ballew fail to teach in response to determining that the first smart device did not perform the steps, removing the first smart device from the closed social network group.
Wang teaches in response to determining that the first smart device did not perform the steps, removing the first smart device from the closed social network group (removing a smart devices from a home network when it fails (Wang Paragraph [0083]) wherein a mart device may be controlled by a management platform through sent/received instructions (Wang Paragraph [0050])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Wang related to disconnecting failed devices from a network and apply them to the teachings of Mai, Raschke, Suzuki, and Ballew for the purpose of maintaining only operable devices in a home network. One would be motivated as such as this prevents judgment errors due to failure of a target smart home device (Wang Paragraph [0083]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bang et al. (US 2020/0084060 A1) teaches controlling an IoT device using a cloud platform and server to identify and control IoT devices based upon control and state information.
Hurewitz (US 2019/0238358 A1) teaches implementing recipes and scripts to orchestrate actions, activities, and configurations of devices in an IoT network.
Kim et al. (US 2019/0190737 A1) teaches automatically configuring IoT devices in a network based upon data analysis automation systems that recognize IoT device types.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459           
/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459